                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JAMES THOMAS McBRIDE, et al.,                       :
                                                    :
        Plaintiffs,                                 :       Civil Action No.:       19-60 (RC)
                                                    :
        v.                                          :       Re Document No.:        6
                                                    :
STEVEN TERNER MNUCHIN,                              :
Secretary of the Treasury,                          :
                                                    :
        Defendant.                                  :


                                   MEMORANDUM OPINION

                          GRANTING DEFENDANT’S MOTION TO DISMISS

                                        I. INTRODUCTION

        Plaintiff James McBride filed a Complaint pro se seeking damages for breach of

fiduciary duty by Defendant Steven Mnuchin, the U.S. Secretary of the Treasury (“Secretary”),

in his official capacity. 1 Plaintiff avers that he transferred a title of property to the Secretary and

is now entitled to payments on the indenture. Defendant filed a Motion to Dismiss for,

respectively, lack of subject matter jurisdiction and failure to state a claim on which relief can be

based. Having considered the parties’ filings, this Court concludes that it does not have subject




        1
           Mr. McBride brings his claims on behalf of himself and 327+ Million John & Jane Does
Beneficiaries/Co-Claimants. See generally Compl. Because Mr. McBride is not an attorney, he
may not represent anyone but himself before this Court. See Casares v. Wells Fargo Bank, N.A.,
No. 13-cv-1633, 2015 WL 13679889, at *2 (D.D.C. May 4, 2015) (“[P]laintiff, who is
proceeding pro se, cannot represent the trust in federal court, even as the trustee, as he is not a
licensed attorney.”). This Memorandum Opinion will thus treat Mr. McBride as the lone
plaintiff.
matter jurisdiction over Plaintiff’s claim and that Plaintiff has failed to state a viable claim for

relief. 2 Accordingly, this Court will grant Defendant’s Motion to Dismiss.

                                        II. BACKGROUND

       Plaintiff identifies himself as the agent for “ONE GLOBAL ESTATE private business

trust” and holder of the Holy Alliance 1213 title to the “divine estate.” Compl. at 2, ECF No. 1.

In his Complaint filed on January 11, 2019, Mr. McBride avers that he began a fiduciary

relationship with Defendant by conveying legal title to “the land known as America, and all

territories thereof” to the Alien Property Custodian. 3 Id. He further asserts that proof of the

conveyance can be found in his Certificate of Birth and Certificate of Live Birth. Id. at 4.

Because of the alleged property conveyance, Mr. McBride claims that Defendant had “a

fiduciary duty to hold all [conveyed] property in an interest bearing account, to pay the net

earnings to the [b]eneficiaries and to provide a full acquittal and discharge of all charges[.]” Id.



       2
          Because this Court concludes that Plaintiff has failed to state a viable claim for relief, it
need not consider the merits of what appears to be Plaintiff’s motion for default judgment against
Defendant. See Fed. R. Civ. P. 55(d) (“A default judgment may be entered against the United
States, its officers, or its agencies only if the claimant establishes a claim or right to relief by
evidence that satisfies the court.”). In any event, by the time Plaintiff filed his Motion for
Default Judgment, the United States had long since appeared and moved to dismiss the case.
       3
          Under the Trading with the Enemy Act, which Plaintiff alleges gives this Court
jurisdiction over his lawsuit, the Alien Property Custodian was originally responsible for “any
interest, right, or title in any money or other property which may have been conveyed,
transferred, assigned, delivered, or paid to the Alien Property Custodian or seized by him.” 50
U.S.C. § 4309(a). Under the original statutory text, that property might be held by either the
Custodian or by the Treasurer of the United States. Id. The position of Alien Property
Custodian was eliminated in 1966 when President Lyndon Johnson abolished the Office of Alien
Property. See Administrative History, Records of the Office of Alien Property, Nat’l Archives
(Aug. 15, 2016), https://www.archives.gov/research/guide-fed-records/groups/131.html#131.1.
Control of foreign funds was then transferred from the Office of Alien Property to the U.S.
Treasury Department. Id. Throughout his Complaint, Plaintiff interchangeably references the
Alien Property Custodian and the U.S. Treasury Department Secretary. Compare, e.g., Compl.
at 3 with id. at 5. For clarity, when analyzing Plaintiff’s Complaint, this Court will refer to both
positions as “Secretary.”


                                                   2
at 1. Now, Plaintiff asserts that Defendant is in breach of his fiduciary duties, id., and must both

pay Plaintiff the “net income . . . [accrued] and collected in respect of any . . . property held”

and “return the property[,]” id. at 5. Mr. McBride argues that this Court has jurisdiction over the

case under the Trading with the Enemy Act (“TWEA”), 50 U.S.C. §§ 4301 et seq. Id. at 2

(citing 50 U.S.C. § 4309(a)). As a remedy, Plaintiff seeks an order directing Defendant to pay

him the net earnings of the United States, to return the property that Plaintiff claims to have

conveyed, and to discharge all of Plaintiff’s debts. See id. at 12.

       On March 18, 2019, Defendant filed a Motion to Dismiss for, respectively, lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and failure to state a

claim on which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). See Def.’s

Mot. Dismiss at 1, ECF No. 6. This Court issued a Fox/Neal Order the next day, advising

Plaintiff to respond to Defendant’s Motion to Dismiss on or before April 18, 2019, and warning

that a failure to respond or to move for an extension of time by that date might lead the Court to

treat the motion as conceded. See Fox/Neal Order at 1, ECF No. 7.

       Although Plaintiff never formally responded to the Motion to Dismiss, Plaintiff submitted

multiple filings in the weeks after this Court issued its Fox/Neal Order. Pl.’s Mot. for Order

(Mar. 19, 2019), ECF No. 8; Pl.’s Mot. for Order (Mar. 25, 2019), ECF No. 9 (“March 25

Motion”); Pl.’s Mem. (Mar. 29, 2019), ECF No. 10; Pl.’s Mot. for an Interim Trustee, ECF No.

11; Pl.’s Mot. for Default, ECF No. 12; Pl.’s Aff., ECF No. 13; Pl.’s Mem. (May 15, 2019), ECF

No. 14. The Court considers Plaintiff’s filings after the Fox/Neal Order in toto and refers to

them as Plaintiff’s opposition. See Elghannam v. Nat’l Ass’n of Bds of Pharmacy, 151 F. Supp.

3d 57, 59 (D.D.C. 2015) (“A pro se plaintiff’s pleadings must be ‘considered in toto’ to

determine whether they ‘set out allegations sufficient to survive dismissal’”) (quoting Brown v.




                                                  3
Whole Foods Mkt. Grp., Inc., 789 F.3d 146, 151 (D.C. Cir. 2015)); see also Fed. R. Civ. P. 8(e)

(“Pleadings must be construed so as to do justice.”). Mr. McBride’s opposition contests

Defendant’s Motion to Dismiss. See March 25 Motion at 1 (“The March 18th filing by . . .

[counsel for Defendant Fred E. Haynes] is a fraud on the [C]ourt.”). Plaintiff also calls for a

default judgment against Defendant. See Pl.’s Mot. for Default; see also March 25 Motion at 1–

2 (noting Defendant’s failure to enter an appearance and urging this Court to “seize control of the

property” and “terminate the trust”). Accordingly, this Court will treat Plaintiff’s opposition as a

response in function if not in form and will consider, respectively, whether this Court has subject

matter jurisdiction over Plaintiff’s Complaint and whether Plaintiff has stated a viable claim for

relief.

                                     III. LEGAL STANDARD

          Before addressing the merits of a case, a court must confirm that it has subject matter

jurisdiction. See James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996).

Federal courts are courts of limited jurisdiction and the law presumes that a complaint lies

outside their jurisdiction. Bailey v. Wash. Metro. Area Transit Auth., 696 F. Supp. 2d 68, 70–71

(D.D.C. 2010). If a district court determines at any time that it lacks subject matter jurisdiction,

then it must dismiss the complaint. Fed. R. Civ. P. 12(h)(3); Arbaugh v. Y&H Corp., 546 U.S.

500, 506 (2006). A party may also move to dismiss a claim for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See, e.g., Schmidt v. United States

Capitol Police Bd., 826 F. Supp. 2d 59, 64 (D.D.C. 2011). When considering a motion

challenging the sufficiency of the pleadings to establish subject matter jurisdiction, a court

assumes the truth of allegations in the complaint and construes them in the plaintiff’s favor. See

Artis v. Greenspan, 158 F.3d 1301, 1305 (D.C. Cir. 1998); Gallucci v. Chao, 374 F. Supp. 2d




                                                   4
121, 123 (D.D.C. 2005). The non-moving party then has the burden of establishing subject

matter jurisdiction. See Harris v. Sebelius, 932 F. Supp. 2d 150, 151 (D.D.C. 2013), aff’d, No.

13-5133, 2013 WL 6222952 (D.C. Cir. Nov. 14, 2013).

        Additionally, to survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face. 4 Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see Fed. R. Civ. P. 12(b)(6). A complaint has

facial plausibility when it allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This pleading

standard does not demand detailed factual allegations, but it does require more than bald

assertions and legal conclusions. Twombly, 550 U.S. at 555. Courts must construe a complaint

in the light most favorable to the plaintiff, but “need not accept inferences . . . if such inferences

are unsupported by the facts set out in the complaint.” Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994).

                                           IV. ANALYSIS

                                  A. Subject Matter Jurisdiction

        This Court will first address subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

Because it concludes, for the following reasons, that Plaintiff’s claims are attenuated and

insubstantial, the Court finds there is no federal question jurisdiction over Mr. McBride’s claims.

        A district court may dismiss a complaint for lack of subject matter jurisdiction if a

complaint is “patently insubstantial, [and presents] no federal question suitable for decision.”


        4
         Mr. McBride is a pro se litigant. Pro se pleadings are held to less stringent standards
than those drafted by lawyers. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v.
Gamble, 429 U.S. 97, 106 (1976)). However, a pro se complaint must meet at least a minimal
standard of pleading. Price v. Phoenix Home Life Ins. Co., 44 F. Supp. 2d 28, 31 (D.D.C. 1999),
aff’d sub nom. Price v. Phoenix Home Life Mut., 203 F.3d 53 (D.C. Cir. 1999).


                                                    5
Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328,

330 (D.C. Cir. 1994)). This analysis differs from a court’s resolution of other Rule 12 motions:

declining to hear a claim because it is patently insubstantial is “reserved for complaints resting

on truly fanciful factual allegations,” whereas “legally deficient complaints” are reserved for

12(b)(6) dismissals. Vasaturo v. Peterka, 203 F. Supp. 3d 42, 44 (D.D.C. 2016) (quoting Best,

39 F.3d at 331 n.5). Dismissal of a claim on grounds of patent insubstantiality is appropriate for

claims that are “flimsier than ‘doubtful or questionable’” and instead are “essentially fictitious.”

Best, 39 F.3d at 330 (quoting Hagans v. Lavine, 415 U.S. 528, 536–37 (1973)); see also Curran

v. Holder, 626 F. Supp. 2d 30, 33 (D.D.C. 2009) (“When a plaintiff's allegations are so

attenuated and insubstantial as to be absolutely devoid of merit[,] [the claims] should be

dismissed for lack of subject matter jurisdiction.” (internal citation and quotation marks

omitted)). This standard includes allegations of “bizarre conspiracy theories, any fantastic

government manipulations of [the] will or mind, [and] any sort of supernatural intervention.”

Vasaturo, 203 F. Supp. 3d at 44.

       Here, Plaintiff’s claim relies on fanciful factual allegations that are “flimsier than

doubtful or questionable.” Best, 39 F.3d at 330 (internal citation and quotation marks omitted).

On Plaintiff’s account, the events that give rise to his claim began when President Franklin

Delano Roosevelt (“FDR”) “leveraged his position of trust to convince the down trodden

American people . . . [to pledge] their property into the great American socialist experiment.”

Compl. at 6. He maintains that “FDR represented a foreign military occupational force and the

New Deal was an Act of Surrender to a foreign power” that “conveyed our property to and

empowered a military occupational force.” Id. According to Mr. McBride, this “foreign

military occupational force . . . would convert the political status of the American people from




                                                  6
beneficial owners and sovereigns to enemy aliens.” Id. Plaintiff further contends that the act of

filing an application for a birth certificate amounts to a “convey[ance] of the child’s divine right,

title and interest in the divine estate,” thereby permitting the United States to “leverage[] the

good faith and credit of the American people to fund the global expansion of their power and

control.” Id. at 6–7.

       Although these factual allegations do not rise to the level of the supernatural, they

amount to a government conspiracy theory that is, at bottom, “essentially fictitious.” Best, 39

F.3d at 330 (internal citation omitted). Plaintiff’s argument that there has been a government

conspiracy since the New Deal to “convert the political status of the American people . . . to

enemy aliens,” Compl. at 6, giving rise to the claims at issue, is the sort of “essentially fictious”

allegation that is more than doubtful or questionable. See, e.g., Roum v. Fenty, 697 F. Supp. 2d

39, 42 (D.D.C. 2010) (dismissing as patently insubstantial plaintiff’s allegations of a “vast and

intricate conspiracy” involving government officials); Curran, 626 F. Supp. 2d at 33 (finding

plaintiff’s allegations of government surveillance and harassment to be “the type of bizarre

conspiracy theory that warrant[s] dismissal under Rule 12(b)(1)” (internal citation and quotation

marks omitted)). The claims at issue here are patently insubstantial: there is no federal question

suitable for decision in the instant matter. Thus, the Court finds that there is no subject matter

jurisdiction over Mr. McBride’s claims.

                                        B. Claim for Relief

       Although a lack of subject matter jurisdiction alone would be sufficient to dismiss the

suit, the Court will also consider the legal merits of Plaintiff’s claim for relief. Mr. McBride’s

complaint presents several claims for relief. First, he argues that he and “327+ million

Beneficial claimants are party to a trust relationship with Defendant,” and “the




                                                  7
Defendant/trustee” has breached his fiduciary duty. Compl. at 4. Second, Plaintiff seeks to

terminate the “original [New Deal] ‘Pledge’ or Bailment Agreement,” id. at 5, and “demand[s]

the immediate redemption and return of the property and sovereign authority to the people,” id.

Third, in a “master claim concerning the same accounts, same Trustee, same Beneficiaries,”

Plaintiff avers that, as a “non-fiduciary agent for the ONE GLOBAL ESTATE private business

trust holder of The Holy Alliance 1213 legal title to the divine estate,” he may pursue a claim for

Defendant’s breach of “his fiduciary duties owed to THE UNITED STATES private business

trust.” Id. at 10. Plaintiff asserts that this Court has jurisdiction over this matter under TWEA,

50 U.S.C. § 4309(a). See id. at 2. However, Plaintiff’s arguments are unavailing. Even

construed in the light most favorable to Mr. McBride, his factual allegations do not plausibly

establish the requisite elements of a claim for relief under TWEA.

       TWEA permits a party to file suit in federal district court against the Secretary when the

filing party claims a right to an “interest, right, title, or debt” conveyed to and held by the

Secretary. See 50 U.S.C. § 4309(a). For TWEA to apply to a claim for relief, a transfer of

property to the Secretary must have occurred. See 50 U.S.C.A. § 4307(c); see also Pflueger v.

United States, 121 F.2d 732, 735 (D.C. Cir. 1941) (“Relief and remedy [under TWEA] should be

limited to the property coming into the hands of the [Secretary].”).

       Here, Plaintiff does not allege facts plausibly indicating that TWEA provides a basis for

relief. All of Plaintiff’s arguments rest on the underlying premise that he transferred title of “the

land known as America, and all territories thereof” to Defendant. Compl. 2. Plaintiff contends

that proof of the conveyance—and the alleged indenture that the conveyance created—can be

found in his Certificate of Birth and Certificate of Live Birth. Id. at 4. He further claims that

because Defendant failed to pay him the “net earnings” of the conveyed property, Defendant is




                                                   8
now obligated by TWEA to “pay [Plaintiff] the net income . . . accruing and collected in respect

of any money or property held [by the Secretary]” and “return the property[.]” Id. at 4–5.

       However, Plaintiff’s Complaint does not allege any nonconclusory factual basis to

support the assertion that he conveyed land to the U.S. Secretary of the Treasury. The only

nonconclusory facts that Plaintiff alleges in his Complaint for his claim of transfer of property

and subsequent indenture are references to his birth certificate and a recitation of Black’s Law

Dictionary’s definition of indenture. See id. at 4. Plaintiff’s opposition provides no additional

factual support for his claim that there has been a property transfer. Such a property transfer is a

requisite element of a TWEA claim. See Pflueger, 121 F.2d at 735. Because he has not plead

any further nonconclusory facts that plausibly indicate that the required transfer of property

occurred, Plaintiff cannot state a claim on which relief can be based under TWEA. The Court

thus finds Plaintiff’s claim insufficient to survive a Rule 12(b)(6) motion to dismiss.

                                     V. CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction and Failure to State a Claim is granted. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: July 24, 2019                                               RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 9
